Exhibit 10.1
ADDENDUM #1 TO PROMISSORY NOTE
This Addendum #1 (this “Addendum”) is made and entered into as of February 11,
2008, and serves as an amendment to that certain Promissory Note dated
September 10, 2007 (“Note”) by VIASPACE, Inc. (the “Company”) in favor of Rhino
Steel Manufacturing Ltd. (the “Holder”) in the amount of Two Hundred and Fifty
Thousand Dollars ($250,000). The Company and the Holder may each be referred to
individually as a “Party” and collectively as the “Parties.”
The Parties hereby agree to extend the Maturity Date of the Note. By execution
of this Addendum, the Parties hereto agree to modify the Note as set forth
below.
1. The Holder hereby agrees to waive (i) the non-payment of the Note prior to
the maturity date set forth in the original Note and (ii) any related event of
default.
2. Section 1.1 of the Note is hereby amended and restated in its entirety as
follows:
“1.1 Maturity Date. This Note will automatically mature and be due and payable
on the earlier of (a) July 10, 2009 (the “Maturity Date”) or (b) the occurrence
of an Event of Default (as defined in Section 3); provided, however, that the
Holder, at its option on or after the maturity date, may convert this Note into
another three-month note under the same terms and condition as this Note.”
3. This Addendum, together with the Note, constitute the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether written or oral, between the Parties regarding the subject
matter of this Addendum. No amendments, changes or additions to this Addendum
shall be recognized unless made in writing and signed by the Parties. If any
terms in the Note conflict with the terms of this Addendum, the terms of this
Addendum will supersede the Note.
4. Except as modified herein, the Note shall remain in full force and effect.
5. This Addendum may be executed in one or more counterparts, each of which
shall be considered an original for all purposes.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Addendum to be duly
executed as of the day and year first above written.

                  VIASPACE INC.,
a Nevada corporation    
 
           
 
  By:
  /s/ Carl Kukkonen
 
Name: Carl Kukkonen    
 
      Title: CEO    
 
                RHINO STEEL MANUFACTURING LTD.,
a BVI company    
 
           
 
  By:
  /s/ Dr. Gerold Hoop
 
Name: Dr. Gerold Hoop    
 
      Title: Director    

 

2